Citation Nr: 1703585	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-23 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to a back disability.

2.  Entitlement to service connection for a bilateral leg disability manifested by pain and numbness (not to include shin splints and/or a left ankle disability), to include as secondary to a back disability,

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1991 to October 1994.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington.  

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Testimony during the hearing from the Veteran appears to raise the issue of entitlement to service connection for a groin disability, including inguinal hernia.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits that does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  As advised by the undersigned the testimony which indicates a desire to apply for VA benefits does not meet the standards of a complete claim for benefits.  As the Board does not have jurisdiction over this matter, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9(b).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that although the Veteran has referred to the area of his groin as having symptoms of a disability, including being told he had a double hernia, the Board is not, at this time, adjudicating service connection for a groin/hernia disability because the Board does not have jurisdiction over that issue.  (See Board hearing transcript, pages 10, 16 - 18, and 23.)

Moreover, the Veteran's claim for service connection for a leg disability does not include a claim for service connection for shin splints or a twisted left ankle disability.  Those claims were denied in a 1995 RO decision.  The Veteran has not filed a claim to reopen the prior denials.  

Left hip disability, to include as secondary to a back disability

The Veteran testified at the 2016 that his left hip disability began in service "slightly after" his back injury during a mandatory physical training run.  He further testified that he sought treatment the next morning and stated that every time he coughed, it felt like someone was jabbing a knife into his hip.  (A February 1994 STR reflects complaints of one week off and on pain on the left side of suprapubic area when coughing or lifting.  The assessment was an "inguinal strain.")  He further testified that he did not seek treatment between service and 2009.

Approximately 15 years after separation from service, a June 2009 private record reflects that the Veteran awoke that morning with severe pain in the left outer hip.  It was noted that there was no injury and no prior symptoms in the hip.  It was noted that the Veteran had "tender left trochanteric bursal full [range of motion] hip".  An x-ray showed slight irregularity of head of the femur.  The note also reflects a diagnosis of "24 hours left hip pain over trochanteric bursa" and "[no] fracture identified.  Bony structures are within normal limits.  No significant joint disease noted." and "[h]ip demonstrates no significant abnormality."  

An April 2012 VA radiology report of the left hip reflects mild degenerative changes and potential left calcific bursitis.

An October 2014 VA record reflects that the Veteran reported a long history of left groin pain.  It was noted that he had small easy reducible bilateral inguinal hernias palpable with cough/valsalva.  The Veteran was offered repair and it was noted that this left hernia pain radiates.  The Veteran refused repair at that time and "insists that wants non-hernia 'musculo-skeletal' reason to be ruled out and wor[k]e[d] up.  Convinced that vascular issues are from extrinsic compression, requesting soft tissue MRI of hip."

A December 2014 MRI reflects a small superior labral tear superimposed on mild degenerative changes and undersurface fraying.  

At the Board hearing, the Veteran testified that he had November 2014 and December 2014 MRIs.  At that time, the Veterans Law Judge referenced a November 2014 MRI of record and noted that a December 2014 was not of record.  Upon review of the record however, the Board finds that it is the December 2014 MRI which is of record, and not the November 2014 MRI.  The December 2014 MRI reflects, with regard to the hip, as follows:

There are no findings to suggest avascular necrosis, acute fracture or stress reaction. The sacroiliac joints are well-maintained.  There is no evidence for osseous erosion or fusion.  The hip joint spaces are well maintained. 

It was also noted as follows:

Small superior labral tear superimposed on mild degenerative changes and undersurface fraying.

The Board finds that it might be useful to review additional VA records, if any, from 2009 to present, to include a November 2014 MRI, if any.  Thus, they should be associated with the claims file.  Thereafter, a clinical opinion should be obtained.  
 
Bilateral leg disability, to include as secondary to a back disability

The Veteran testified that he had a vascular problem in service which results in numbness and pain in his legs.  He also testified that his leg symptoms are due to his service-connected back disability.  In a statement in October 2010, he alleged that his leg disability is from his original back injury in service and was not diagnosed at that time.  

The Veteran is in receipt of service connection for degenerative joint disease with a wedge deformity from T11 - L1.

The Veteran separated from service in October 1994.  A December 1994 VA examination report reflects that the Veteran reported that his hips and thighs are okay but that he has "some collapsing of the legs relating to the low back."

Records in 2010 reflect that the Veteran had pain to the thigh and radiculopathy (i.e. see July 2010 record.)  A July 2010 record reflects that an MRI of the spine revealed "shallow disc protrusion of L2/3 potentially encroaching on L2 nerve root.  A social security administration (SSA) record reflects a secondary diagnosis of "diabetic neuropathy or peripheral neuropathy."  

An October 2010 record from Dr. M.C-S. H. reflects that the Veteran had a two and half month history of lumbosacral pain radiating into the left posterior thigh after a paving job.

An October 2010 VA examination report for the Veteran's back reflects that he reported that due to his back disability, he has leg weakness and pain which "travels" down the legs.  Upon examination, the Veteran had normal reflexes of the lower extremities.  It was noted that there were signs of lumbar intervertebral disc syndrome with the most likely peripheral nerve being the femoral nerve.  It was noted that there were no non-organic physical signs.  It was noted that there was decreased sensation in both thigh areas.

A November 2011 record from Kaiser Permanente (Dr. M.S.) reflects a diagnosis of "lumbar radiculopathy - weakness/numbness left thigh and leg."

December 2011 Kaiser Permanente correspondence from Dr. M.S. to the Veteran's attorney at the time reflects that the examiner has seen the Veteran several times and diagnosed him with lumbar radiculopathy.  A December 2011 record reflects that the Veteran was seen for left leg weakness.  An August 2011 record reflects lumbar radiculopathy.  However, other clinical records dispute the finding of radiculopathy.

A January 2012 VA record reflects that the Veteran had pain radiating to the left leg, and sometimes the right leg.  He also reported intermittent numbness in the left leg. 

A June 2012 VA general medical examination report reflects that the Veteran described some left calf symptoms which are more consistent with left calf claudication (i.e. vascular/circulation issues) and less consistent with neurogenic pain from his back disability.  The examiner stated that the Veteran is a smoker and thus at risk for peripheral vascular disease, and that he also had some diffuse generalized arthralgias which have never been formally diagnosed though the Veteran stated he had questionable fibromyalgia.  

The June 2012 VA examination report for the back also reflects the following:

[The Veteran] has a prior history of symptoms of sciatica; however, notes from Kaiser do NOT confirm ongoing nerve impingement.  Veteran's description of symptoms is also atypical for sciatic in that he describes foot numbness with walking that then extends proximally up the leg over a period of minutes/hours, dependent on activity.  Also, as mentioned in the general medical template, he describes left calf claudication symptoms which seem more likely to be vascular in nature.  

The examiner considered the Kaiser Permanente records, to include x-ray findings and found as follows:

[t]here is no clear disc herniation issue causing nerve impingement and thus no structural cause identified for veteran's 'tingling/numbness' complaints [of the legs]."

It was further noted that the clinicians at Kaiser Permanente questioned whether the Veteran's complaints might be due to fibromyalgia.

The 2012 examiner found that the Veteran had hypoactive reflexes in the knees, and absent reflexes in the ankles.  He had normal sensations bilaterally.  He had negative straight leg raising test results.  The examiner found that the Veteran did not have radiculopathy.

A June 2012 VA record reflects that the Veteran was seen for a lower extremity arterial evaluation.  The impression was that findings were consistent with peripheral vascular disease.

A July 2012 VA record reflects that the Veteran reported numbness and pain in the foot, calf, thigh, and buttocks.  It was noted that the Veteran reported that the left leg bothered him the most.  

In a July 2012 VA Form 21-4142, the Veteran stated that his peripheral vascular disease in the left leg is due to his groin pain in service in February 1994.  In an August 2012 statement, he again stated that his current left leg pain is due to his groin complaint in service.  In a February 2013 VA 21-4138, he asserted that he has dealt with off and on again numbness for over 10 years and has been told it was due to his back. 

September 27, 2016 correspondence from Nurse Practitioner K. S. reflects that he is the primary care provider for the Veteran.  He reported that the Veteran's back pain radiates to both legs. 

The Veteran has also been noted to have a Vitamin D deficiency, and to be a long-time smoker, 

Based on the foregoing, the Board finds that the Veteran should be scheduled for a VA examination to determine, if reasonably possible, if he has radiculopathy, neuropathy, or a vascular disability, and if any such disability is as likely as not causally related to, or aggravated by, service, or a service-connected disability.

TDIU

The Veteran has asserted that he is unemployable due to his service-connected disabilities, to include the medication which he alleges he must take for pain.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the above issues.  Thus, it must also be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to associate with the claims file all VA outstanding clinical records for the Veteran's back, hip, shoulder, and lower extremities, including any outstanding records dated from 2009 to present, to include a November 2014 MRI report of the left hip.

2. After obtaining any necessary authorizations from the Veteran, attempt to associate with the claims file all private outstanding clinical records for the Veteran's back, hip, shoulder, and lower extremities, including any outstanding records from his private provider, Kaiser Permanente and Dr. Mary Shepard.

3.  Thereafter, please obtain a VA examination and clinical opinion which addresses whether any diagnosed left hip disability may be related to service, or a service-connected disability.

a. Please identify any left hip disability diagnosed since the Veteran filed the current claim in August 2010.
b. As to each left hip disability diagnosed, the clinician should opine as to whether it is as likely as not (50 percent probability) that the Veteran has a hip disability causally related to service; and
c. As to each left hip disability diagnosed, the clinician should opine as to whether it is as likely as not (50 percent probability) that the Veteran has a hip disability caused by a service-connected disability, including chronic lumbar strain with underlying degenerative joint disease with wedge deformity T11-L1; and
d. As to each left hip disability diagnosed, the clinician should opine as to whether it is as likely as not (50 percent probability) that the Veteran has a hip disability aggravated by a service-connected disability, including chronic lumbar strain with underlying degenerative joint disease with wedge deformity T11-L1.  

The clinician should consider and discuss as necessary the pertinent evidence of record, to include: a.) a February 1994 STR which reflects complaints of pain on the left side of the Veteran's suprapubic when coughing or lifting and assessment of an inguinal strain; b.) a June 2009 private record which reflects a diagnosis of 24 hours left hip pain over trochanteric bursa, no fractures, no significant joint disease, and no significant abnormality; c.) an April 2012 VA radiology report of the left hip which reflects mild degenerative changes and potential left calcific bursitis; d.) 2014 MRI results which reflect a small superior labral tear superimposed on mild degenerative changes and undersurface fraying; and e.) the Veteran's service-connected back disability of degenerative joint disease with a wedge deformity from T11 - L1.

The clinician should not consider as fact any statement as to left hip pain since service because the Board finds that any such contention is not credible as it is inconsistent with the other evidence of record.

4.  Schedule the Veteran for an examination of his lower extremities with regard to his complaints of pain and numbness which addresses whether any diagnosed lower extremity disability may be related to service, or a service-connected disability.  

a. Please identify any lower extremity disability diagnosed since the Veteran filed the current claim in August 2010.  In particular, since August 2010 has the Veteran had (i) lumbar radiculopathy of either/both lower extremity/ies; (ii) peripheral vascular disease of either/both lower extremity; (iii) fibromyalgia impacting either/both lower extremity/ies; or (iv) neuropathy of either/both lower extremity/ies?
b. As to each lower extremity disability diagnosed since 2010, to specifically include:  (i) lumbar radiculopathy of either/both lower extremity/ies; (ii) peripheral vascular disease of either/both lower extremity; (iii) fibromyalgia impacting either/both lower extremity/ies; and (iv) neuropathy of either/both lower extremity/ies, the clinician should opine as to whether it is as likely as not (50 percent probability) that such disability is related to service; and
c. As to each lower extremity disability diagnosed since 2010, to specifically include:  (i) lumbar radiculopathy of either/both lower extremity/ies; (ii) peripheral vascular disease of either/both lower extremity; (iii) fibromyalgia impacting either/both lower extremity/ies; and (iv) neuropathy of either/both lower extremity/ies, the clinician should opine as to whether it is as likely as not (50 percent probability) that such disability is caused by a service-connected disability, including chronic lumbar strain with underlying degenerative joint disease with wedge deformity T11-L1.
d. As to each lower extremity disability diagnosed since 2010, to specifically include:  (i) lumbar radiculopathy of either/both lower extremity/ies; (ii) peripheral vascular disease of either/both lower extremity; (iii) fibromyalgia impacting either/both lower extremity/ies; and (iv) neuropathy of either/both lower extremity/ies, the clinician should opine as to whether it is as likely as not (50 percent probability) that such disability is aggravated by a service-connected disability, including chronic lumbar strain with underlying degenerative joint disease with wedge deformity T11-L1.

The clinician should consider the pertinent evidence of record to include: a.) a December 1994 VA examination report which reflects that the Veteran reported that his hips and thighs are okay but that he has "some collapsing of the legs relating to the low back"; b.) 2010 private clinical records which reflect lumbosacral pain radiating to the thigh after a 2010 paving job; c.) a 2010 MRI finding of shallow disc protrusion of L2/3 potentially encroaching on L2 nerve root; d.) an October 2010 VA examination report which reflects findings of normal reflexes, and signs of lumbar intervertebral disc syndrome with the most likely peripheral nerve being the femoral nerve; e.) 2011 records from Kaiser Permanente (Dr. M.S.) which reflect diagnosis of "lumbar radiculopathy - weakness/numbness left thigh and leg", f.) a June 2012 VA general medical examination report which reflects that the Veteran's leg symptoms are not consistent with sciatica and that left calf symptoms were more consist with left calf claudication (i.e. vascular/circulation issues) and less consistent with neurogenic pain from his back disability; g.) that the Veteran is a long-time smoker and has been shown to have a Vitamin D deficiency; h.) September 2016 correspondence from Nurse Practitioner K. S. reflects that he is the primary care provider for the Veteran.  He reported that the Veteran's back pain radiates to both legs; and i.) the Veteran's service-connected back disability of degenerative joint disease with a wedge deformity from T11 - L1.

5.  Then, please obtain a medical opinion, with examination only if deemed necessary by the opinion provider, to address the functional effects that the Veteran's service-connected disabilities (chronic lumbar strain with underlying degenerative joint disease with wedge deformity T11-L1, and left shoulder impingement syndrome as well as any other disabilities related  to service), alone or in combination, have on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner must not consider the Veteran's age or any non-service connected disabilities.  A complete rationale should be provided for any opinion or conclusion expressed.

6.  If the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met for any period of the appeal, then refer to claim to the Director of Compensation for consideration of extraschedular entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b).

7.  Thereafter, readjudicate the issues (hip, bilateral leg, and a TDIU) on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




